DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed January 31, 2022.
Claims 1-2 and 4-6 have been amended.
Claim 7-11 have been newly added.
Claims 1-11 are currently pending and have been examined.
Response to Arguments
The previous objection to the specification has been withdrawn in response to the submitted amendment.
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
As shown above, claim 1 (and similarly the other independent claims) is amended to recite that "the vehicle is able to be used through a request by a user of a plurality of users of car sharing and is able to provide a vehicular compartment for loading luggage of which delivery is requested by a requester other than the users of car sharing." The independent claims of this application thus require a "particular machine or manufacture" that is integral to them. Those claims are even further amended to recite that "the processor is configured to extract, based on delivery request information for requesting delivery of luggage and use request information for requesting use of a vehicle, a combination of luggage and a vehicle for which (i) a delivery destination included in the delivery request information and (ii) a vehicle destination included in the use request information satisfy matching conditions." The operations recited in the independent claims are thus now limited in view of a specifically-defined "vehicle," which is an element in addition to any recited judicial exception, so Applicant submits that the amended independent claims implement any judicial exception that may be recited therein in conjunction with a "particular machine or manufacture."
Examiner respectfully disagrees. The claimed vehicle is not a particular machine. The claimed vehicle is recited at high level of generality in the specification [0019] and is described only by the vehicle’s function but specification lacks detail describing the actual vehicle. See MPEP 2106.05(b)(I). The claimed vehicle is subject to the steps of the method because the claims extract whether the vehicle meets the matching condition but the vehicle does not implement the claimed step of extracting a match between luggage and a vehicle. See MPEP 2106.05(b)(II). The claimed vehicle is merely a filed of use that limits the delivery destination to a car-sharing vehicle. See MPEP 2106.05(b)(III). 

Regarding the previous rejection under 35 USC 101, Applicant submitted the following arguments:
Applicant's specification also discloses that "[r]ecently, a carsharing system in which a plurality of users shares and uses a single vehicle has spread. In this system, convenience for a user is generally sought, and it is not supposed that a carsharing vehicle has the function of a vehicle for loading luggage." Specification, [0005]. The claimed invention, on the other hand, can provide "both car sharing and trunk sharing," thus enabling a different use for car sharing vehicles and saving fuel. Applicant submits that this constitutes an "improvement to other technology or technical field."
Examiner respectfully disagrees. The identified improvements of using a vehicle for both car sharing and trunk sharing is really, at best, an improvement to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).

Regarding the previous rejection under 35 USC 102, Applicant submitted the following arguments:
Suzuki discloses a rental system 1 in which various providers, e.g., Psl-Ps3, rent either spare space in a store, e.g., space 201, or spare space of a vehicle trunk, e.g. space 101, to a user Pu for luggage storage. Suzuki, [0026]-[0028]. In use, the "user Pu accesses a website of the rental system 1 by the user terminal 90, searches for a usable storage space nearby, finds a suitable storage space, and applies for use of the storage space." Id. at [0032]. Suzuki further discloses as follows: 
when the user does not come to collect the luggage even after the rentable period, [the rental system 1] prompts to transfer the stored luggage to another storage space nearby. The example of FIG. 1 shows a case where the user Pu stores the luggage in the storage space 201 (hereinafter referred to as a first storage space 201) of the store 200, but does not come to collect the luggage within the rentable period of the first storage space 201 which is the store hours of the store 200. 
Id. at [0033]. "In this case, the rental system 1 extracts the storage space 101 (hereinafter referred to as a second storage space 101) of the vehicle 100 which is at or within a predetermined distance from the first storage space 201 and whose remaining rentable period is not shorter than a first predetermined time." Id. at [0034]. And then the provider of the first storage space 201 transfers the stored luggage to the parked position of the vehicle 100. Id. at [0035]. 
The system of Suzuki thus extracts the vehicle 100 based on two criteria-the vehicle's proximity to the storage space 101 and the remaining rentable period. This stands in contrast to the extraction of claims 1, 5, and 6, which is performed "based on delivery request information for requesting delivery of luggage and use request information for requesting use of a vehicle." As made further clear by the amended claims, those two pieces of "information" include two different destinations, "a delivery destination" and a "vehicle destination," and they come from two different sources, namely "a requester other than the users of car sharing" and "a user of a plurality of users of car sharing." Because the vehicle extraction in Suzuki is thus performed taking into account different criteria, Applicant submits that amended claims 1, 5, 6, and the claims depending therefrom are allowable over that reference. Withdrawal of the §102 rejection is respectfully requested.
Examiner respectfully disagrees. First, Examiner notes that in the instant claims both a user and a requester make a request even though there is only one claimed “requester” there are two claimed requests. Suzuki discloses two requests, a request to use a first space and a request to transfer luggage to a second storage space. Second, Examiner notes that the claimed requester is not a user of car sharing. Suzuki discloses a situation wherein there are two parties making requests, a user Pu and a provider Ps. The user Pu has been mapped to the claimed user, a user of car sharing, and the provider Ps has been mapped to the claimed requester, who is not a user of car sharing. Third, the two destinations requested in Suzuki are different wherein the second destination requested by a provider Ps is within a threshold distance of a destination requested by the user Pu. Fourth, Examiner notes the only claimed process step is extracting a vehicle and luggage match. As discussed here and in the rejection, Suzuki performs this lone process step as well as disclose the different requests, users, requesters, vehicles, and luggage elements required by the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-4 and 7-11 recite a combination of devices and therefore recite a machine.
Claim 5 recites a series of steps and therefore recite a process.
Claim 6 recites a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 5-6, as a whole, are directed to the abstract idea of matching a vehicle with a request to use a vehicle for delivering luggage, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by describing the relation between a vehicle owner, a vehicle user, and a deliverer in arranging a delivery. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by evaluating whether use requests and delivery requests match. The method of organizing human activity and mental process of “matching a vehicle with a request to use a vehicle for delivering luggage,” is recited by claiming the following limitations: extracting/reading delivery information and matching request conditions. The mere nominal recitation of a processor, a memory, and a vehicle does not take the claim of the method of organizing human activity and mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claim 4, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: transmitting matching information.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 5-6 recite the additional elements: a processor, a memory, and a vehicle which are used to perform the extracting, reading, and matching steps. These processor and memory limitations are no more than mere instructions to apply the exception using a generic computer component. The vehicle limits the field of use by generally linking the identified abstract idea to the delivery to a vehicle field. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a courier selecting a where to leave a package in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 5-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor and a memory. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0025]), a memory (Specification [0026]), and a vehicle (Specification [0019]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a processor and a memory. See MPEP 2106.05(f). The claims limit the field of use by reciting luggage delivery to car sharing vehicles. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claim 4, the additional elements do not amount to significantly more than the judicial exception. Regarding claim 4, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a requester terminal (Specification Fig. 2 Item 6), a user terminal (Specification Fig. 2 Item 7), and a delivery person terminal (Specification Fig. 2 Item 4 and [0037]). Claim 4 adds the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a requester terminal, a user terminal, and a delivery person terminal. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-3 and 7-11, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (U.S. P.G. Pub. 2019/0287165 A1), hereinafter Suzuki.

Claim 1.
Suzuki discloses a management device comprising: 
a memory (Suzuki [0037]); and 
a processor including hardware (Suzuki [0037]), wherein the processor is configured to 
extract, based on delivery request information for requesting delivery of luggage (Suzuki [0032]) and use request information for requesting use of a vehicle (Suzuki [0035]), a combination of luggage and a vehicle for which (i) a delivery destination included in the delivery request information and (ii) a vehicle destination included in the use request information satisfy matching conditions (Suzuki [0034], [0055], [0070] extract the storage space of the vehicle which is at or within a predetermined distance from the first storage space and whose remaining rentable period is not shorter than a first predetermined time), and
wherein the vehicle is able to be used through a request by a user of a plurality of users of car sharing (Suzuki [0026], [0032] user Pu) and is able to provide a vehicular compartment for loading luggage of which delivery is requested by a requester (Suzuki [0026], [0035] provider Ps) other than the users of car sharing (Suzuki [0026] rent storage spaces provided by storage space providers to users; [0028] provider may be an owner of a vehicle who provides a spare space of a trunk or the like of the vehicle as a storage space; [0030], [0057], [0062] rental system generates rental registration and stores vehicle locations; [0031] traveler finds usable storage space nearby to store luggage; [0032] user finds a suitable storage space nearby and applies for use; [0033] rental system may prompt transfer after the end of a rentable period of a storage space; [0034], [0070] transmit information on a second storage space within a predetermined distance of the first storage space; [0035], [0072] transfer stored luggage to the parked position of the vehicle; [0055], [0069] extract a storage space for transferring the stored luggage, when a currently used storage space exceeds the limit of the rentable period).

Claim 2.
Suzuki discloses all of the elements of claim 1, as shown above. Additionally, Suzuki discloses: 
wherein the matching conditions include a condition that a distance between the delivery destination and the vehicle destination is equal to or less than a predetermined distance and a condition that the luggage is scheduled to be received in a parking/stopping period at the vehicle destination (Suzuki [0034], [0055], [0070] extract the storage space of the vehicle which is at or within a predetermined distance from the first storage space and whose remaining rentable period is not shorter than a first predetermined time).

Claim 3. 
Suzuki discloses all of the elements of claim 2, as shown above. Additionally, Suzuki discloses: 
wherein the matching conditions further include a condition which is determined based on use history information of a user of the vehicle (Suzuki [0029], [0039], [0040], [0050], [0058], [0059] provider schedule, rentable period, scheduled use period).

Claim 4. 
Suzuki discloses all of the elements of claim 1, as shown above. Additionally, Suzuki discloses: 
generate matching information including at least a part of the delivery request information and the use request information corresponding to the extracted combination (Suzuki [0026] rent storage spaces provided by storage space providers to users; [0030], [0057], [0062] rental system generates rental registration and stores vehicle locations; [0055], [0069] extract a storage space for transferring the stored luggage, when a currently used storage space exceeds the limit of the rentable period), and 
wherein the processor is configured to transmit the matching information to (i) a requester terminal, which is a transmission source of the delivery request information corresponding to the combination, (ii) a user terminal, which is a transmission source of the use request information corresponding to the combination, and (iii) a pickup and delivery person terminal corresponding to a pickup and delivery person of the luggage which is a part of the combination (Suzuki [0027] provider terminals and user terminals; [0034], [0055], [0073] transmit information on a second storage space within a predetermined distance of the first storage space; [0036] transmit storage location change to the user).

Claim 5. 
Suzuki discloses management method which is performed by a management device including a memory and a processor including hardware, the management method comprising: 
reading, from the memory, delivery request information for requesting delivery of luggage and use request information for requesting use of a vehicle, which is able to be used through a request by a user of a plurality of users of car sharing and which is able to provide a vehicular compartment for loading luggage of which delivery is requested by a requester other than the users of car sharing (Suzuki [0026] rent storage spaces provided by storage space providers to users; [0028] provider may be an owner of a vehicle who provides a spare space of a trunk or the like of the vehicle as a storage space; [0030], [0057], [0062] rental system generates rental registration and stores vehicle locations; [0031] traveler finds usable storage space nearby to store luggage; [0032] user finds a suitable storage space and applies for use; [0033] rental system may prompt transfer after the end of a rentable period of a storage space; [0034], [0070] transmit information on a second storage space within a predetermined distance of the first storage space; [0035], [0072] transfer stored luggage to the parked position of the vehicle; [0055], [0069] extract a storage space for transferring the stored luggage, when a currently used storage space exceeds the limit of the rentable period); and 
extracting a combination of luggage and a vehicle for which (i) a delivery destination included in the delivery request information and (ii) a vehicle destination included in the use request information satisfy matching conditions (Suzuki [0026] rent storage spaces provided by storage space providers to users; [0030], [0057], [0062] rental system generates rental registration and stores vehicle locations; [0055], [0069] extract a storage space for transferring the stored luggage, when a currently used storage space exceeds the limit of the rentable period; [0027] provider terminals and user terminals; [0034], [0055], [0073] transmit information on a second storage space within a predetermined distance of the first storage space; [0036] transmit storage location change to the user).

Claim 6. 
Suzuki discloses a non-transitory computer-readable medium storing a management program causing a management device including a memory and a processor including hardware to perform: 
extracting, based on delivery request information for requesting delivery of luggage and use request information for requesting use of a vehicle, a combination of luggage and a vehicle for which (i) a delivery destination included in the delivery request information and (ii) a vehicle destination included in the use request information satisfy matching conditions (Suzuki [0034], [0055], [0070] extract the storage space of the vehicle which is at or within a predetermined distance from the first storage space and whose remaining rentable period is not shorter than a first predetermined time), 
wherein the vehicle is able to be used through a request by a user of a plurality of users of car sharing and is able to provide a vehicular compartment for loading luggage of which delivery is requested by a requester other than the users of car sharing (Suzuki [0026] rent storage spaces provided by storage space providers to users; [0028] provider may be an owner of a vehicle who provides a spare space of a trunk or the like of the vehicle as a storage space; [0030], [0057], [0062] rental system generates rental registration and stores vehicle locations; [0031] traveler finds usable storage space nearby to store luggage; [0032] user finds a suitable storage space and applies for use; [0033] rental system may prompt transfer after the end of a rentable period of a storage space; [0034], [0070] transmit information on a second storage space within a predetermined distance of the first storage space; [0035], [0072] transfer stored luggage to the parked position of the vehicle; [0055], [0069] extract a storage space for transferring the stored luggage, when a currently used storage space exceeds the limit of the rentable period; [0027] provider terminals and user terminals; [0034], [0055], [0073] transmit information on a second storage space within a predetermined distance of the first storage space; [0036] transmit storage location change to the user).

Claim 10. 
Suzuki discloses all of the elements of claim 1, as shown above. Additionally, Suzuki discloses: 
the matching conditions further include a condition that a delivery period of luggage and a use period of the vehicle are the same (Suzuki [0055], [0079], [0091] determine whether end time exceeds the limit of the storage space).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Phillips et al. (U.S. P.G. Pub. 2019/0180229 A1), hereinafter Phillips.

Claim 7. 
Suzuki discloses all of the elements of claim 1, as shown above. However, Suzuki does not disclose the following limitation, but Phillips teaches: 
the memory stores use history information of the plurality of users of car sharing (Phillips [0073], [0075], [0077], [0080] use historical data to determine delivery location and time within a measure of confidence), and
the matching conditions further include a condition of a user of the plurality of users with a use history that satisfies a predetermined reference desired by the requester (Phillips [0058] confirm a delivery location to a vehicle when the scheduling platform lacks confidence in location prediction based on speed meeting a threshold).
One of ordinary skill in the art would have recognized that applying the known technique of using historical information to confirm the location of a vehicle receiving a delivery with a certain degree of confidence of Phillips to the vehicle schedule of Suzuki would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Phillips to the teaching of Suzuki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such using historical information to determine the location of a receiving vehicle. Further, applying the use of historical information to anticipate the location of a receiving vehicle to the vehicle schedule of Suzuki, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient schedule updating of a reviving vehicle in order to reduce the number of transfers required due to unreliable schedule information. 

Claim 8. 
Suzuki in view of Phillips teaches all of the elements of claim 7, as shown above. However, Suzuki does not disclose the following limitation, but Phillips teaches: 
the predetermined reference includes a degree of accuracy in schedule of the user (Phillips [0058] confirm a delivery location to a vehicle when the scheduling platform lacks confidence in location prediction based on speed meeting a threshold; [0073], [0075], [0077], [0080] use historical data to determine delivery location and time within a measure of confidence), and 
the degree of accuracy in schedule is defined as an index that is calculated based on a difference between a schedule at a time of request for use and a use result (Phillips [0058] confirm a delivery location to a vehicle when the scheduling platform lacks confidence in location prediction based on speed meeting a threshold; [0073], [0075], [0077], [0080] use historical data to determine delivery location and time within a measure of confidence).
One of ordinary skill in the art would have been motivated to include the teachings of Phillips in the system of Suzuki for the same reasons discussed above in claim 7.

Claim 9. 
Suzuki discloses all of the elements of claim 1, as shown above. However, Suzuki does not disclose the following limitation, but Phillips teaches: 
the matching conditions further include at least one of (i) a condition that an average traveling speed in a driving history of a user of the plurality of users of car sharing is equal to or less than a predetermined value and (ii) a condition that a maximum value of an acceleration magnitude in the driving history of the user is equal to or less than a predetermined value (Phillips [0058] confirm a delivery location to a vehicle when the scheduling platform lacks confidence in location prediction based on speed meeting a threshold). 
One of ordinary skill in the art would have been motivated to include the teachings of Phillips in the system of Suzuki for the same reasons discussed above in claim 7.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Juliver et al. (U.S. P.G. Pub. 2012/0041675 A1), hereinafter Juliver.

Claim 11. 
Suzuki discloses all of the elements of claim 1, as shown above. However, Suzuki does not disclose the following limitation, but Juliver teaches: 
wherein the matching conditions further include a condition that at least one of (i) an evaluation result by the users of car sharing of a past request by the requester and (ii) an evaluation result by the requesters of past use by the user satisfies a predetermined reference (Juliver [0151], [0152], [0154] store ratings of vehicles after use; [0153] ensure vehicles meet a minimum standard; [0164] car sharing).
One of ordinary skill in the art would have recognized that applying the known technique of using a star rating system of Juliver to the vehicle providers of Suzuki would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Juliver to the teaching of Suzuki would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a review system for providers. Further, applying a review system to the providers of Suzuki, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient identification of unreliable providers that necessitate more transfers by allowing users to provide negative reviews for unreliable providers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628